Citation Nr: 0922471	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  04-37 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
changes and cervical strain with radiation of pain to the 
right trapezius, evaluated as 10 percent disabling prior to 
August 6, 2007, and 20 percent disabling since that date.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for cervical radiculopathy of the right upper 
extremity associated with residual degenerative changes, 
cervical strain, with radiation of pain to the right 
trapezius area.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had verified active duty from November 1981 to 
June 1987, with evidence of additional active duty from June 
1978 to August 1981.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2003 rating 
decision of the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO), which increased the rating 
for service-connected status post cervical strain with 
radiation of pain to the shoulder to 10 percent effective 
July 24, 2003.

In a June 2006 decision, the Board denied an evaluation in 
excess of 10 percent for status post cervical strain.  The 
Veteran appealed the Board's decision.  In August 2007, the 
VA Office of General Counsel, and the appellant, through his 
representative, filed a Joint Motion for Remand to have the 
Court of Appeals for Veterans Claims (Court) vacate the 
Board's June 2006 decision and remand the case for further 
development.  In September 2007, the Court granted the motion 
and the matter was remanded for compliance with instructions 
in the Joint Motion.  

In the Joint Motion the parties agreed that the Veteran's 
spinal stenosis could be a basis for granting a 40 percent 
rating under Diagnostic Code 5295, because stenosis-type 
symptoms are an element necessary for consideration of a 40 
percent rating.  

In a September 2007 rating determination, the RO increased 
the rating for residuals, degenerative changes, cervical 
strain with radiation of pain to the right trapezius area 
from 10 to 20 percent and assigned an effective date of 
August 6, 2007.  

In April 2008, the Board remanded this matter for further 
development, to include a VA examination.  

In an October 2008 rating determination, the Appeals 
Management Center, acting on behalf of the RO, granted 
service connection for cervical radiculopathy of the right 
upper extremity and assigned a 10 percent disability 
evaluation under Diagnostic Code 8516, effective March 29, 
2005.  The Board finds this to be part of the Veteran's 
original claim for an increased evaluation for his cervical 
spine disorder and will address this in the body of this 
decision.  


FINDINGS OF FACT

1.  Degenerative changes and cervical strain with radiation 
of pain to the right trapezius, is manifested by no more than 
moderate limitation of motion with forward flexion to at most 
25 degrees without abnormal alignment of the spine or 
abnormal mobility on forced motion. 

2.  Left upper extremity radiculopathy as residuals, 
degenerative changes, cervical strain, has resulted in mild 
incomplete paralysis of the upper radicular group. 

3.  Right upper extremity radiculopathy resulting from 
residuals, degenerative changes, cervical strain, has 
resulted in no more than mild incomplete paralysis of the 
upper radicular group. 


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability evaluation for 
residuals, degenerative changes, cervical strain with 
radiation of pain to the right trapezius, and no more, based 
upon limitation of motion, have been met throughout the 
course of the appeal.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 
4.71a, Diagnostic Codes 5235, 5243, 5290, 5293 (2002, 2003, 
2008).

2.  The criteria for a 10 percent disability evaluation for 
radiculopathy of the right upper extremity resulting from 
cervical strain have been met since April 25, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.7, 4,124a, Diagnostic Codes 8516 (2008).

3.  The criteria for a 10 percent disability evaluation for 
radiculopathy of the left upper extremity resulting from 
cervical strain have been met since April 25, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.7, 4,124a, Diagnostic Codes 8516 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

If the Diagnostic Code under which the disability is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

The RO provided the Veteran with notice that informed him of 
the evidence needed to substantiate his claim in August 2003 
and May 2008.  The letters told him what evidence he was 
responsible for obtaining and what evidence VA would 
undertake to obtain, and to submit relevant evidence in his 
possession. 

As the disability has already been recognized as service 
connected, the first three Dingess elements are 
substantiated.  

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Board notes that the 
Veteran was notified of the Vazquez-Flores elements in the 
May 2008 letter.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim in 
a January 2009 supplemental statement of the case.  Mayfield 
v. Nicholson, 444 F.3d 1328 (2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available treatment 
records have been obtained.  The Veteran was also afforded 
several VA examinations.  


Increased Evaluation

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, 
flare-ups or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 
C.F.R. § 4.59 (2005).

VA altered the criteria for rating back disabilities during 
the course of this appeal.

Effective September 23, 2002, the provisions of Diagnostic 
Code 5293 were altered so that intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least one week, but less than 2 weeks, during the past 12 
months a 10 percent rating will be assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is warranted.  Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Under the rating criteria in effect prior to prior to 
September 26, 2003, Diagnostic Code 5290 provided that the 
following ratings were appropriate for limitation of motion 
of the cervical spine: 10 percent for slight limitation of 
motion; 20 percent for moderate limitation of motion; and 30 
percent for severe limitation of motion. 38 C.F.R. § 4.71a; 
Diagnostic Code 5290.

Prior to September 26, 2003, Diagnostic Code 5295 provided a 
maximum disability rating of 40 percent for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295.

The newest rating criteria, effective September 26, 2003, 
provide for rating low back disability under criteria 
contained in the General Rating Formula for Diseases and 
Injuries of the Spine as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  Under the revised criteria a 100 percent 
scheduler evaluation is assigned if there is unfavorable 
ankylosis of the entire spine.  A 50 percent rating is 
assigned if there is unfavorable ankylosis of the entire 
thoracolumbar spine.  A 40 percent rating is assigned if 
there is unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine 
warrants a 30 percent disability evaluation.  Forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warranted a 20 
percent disability evaluation.  Forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height warrants a 10 percent evaluation.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The September 26, 2003, changes left intact the criteria for 
rating intervertebral disc disease, but renumbered the 
diagnostic code for that disability from 5293 to 5243.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

With the exceptions noted, disability from the following 
diseases and their residuals may be rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  Consider especially psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate bodily system of the schedule.  
With partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral nerves.  
38 C.F.R. § 4.124a.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8516, complete 
paralysis, productive of the griffin claw deformity, due to 
flexor contraction of the ring and little fingers, atrophy 
very marked in dorsal interspace and thenar and hypothenar 
eminences, loss of extension of ring and little fingers, 
cannot spread fingers (or reverse), cannot adduct thumb, 
flexion of wrist weakened, is evaluated as 60 percent 
disabling for the major extremity and 50 percent disabling 
for the minor extremity. Incomplete paralysis that is severe 
is evaluated as 40 percent disabling for the major extremity 
and 30 percent disabling for the minor extremity; moderate, 
as 30 percent disabling for the major extremity and 20 
percent for the minor; and mild, as 10 percent disabling for 
either the major or minor extremity.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral the rating should include the application of 
the bilateral factor.  38 C.F.R. § 4.124a.

At the time of an April 2003 outpatient visit, the Veteran 
had cervical pain with radiating numbness in his fingers.  
Range of motion was grossly normal with the exception of 
lateral flexion, bilaterally.  The examiner noted that x-rays 
taken in September 2002 had revealed mild to moderate diffuse 
degenerative disc disease of the C-spine.  

At the time of a September 2003 VA examination, the Veteran 
reported having sharp pain in his left shoulder which would 
come and go.  He stated that the pain was brought on by 
physical activity and was relieved with Motrin and rest.  At 
its worst, the pain was 9/10, with Motrin bringing the pain 
down to 2/10.  The Veteran noted some abnormal feeling in his 
hands such as numbness and tingling, approximately two times 
per week.  He indicated that when the pain came on he was 
unable to lift his shoulder up high and compensated for it by 
using his other shoulder.  He noted having occasional neck 
pain that seemed to be associated more with the numbness and 
tingling in the hands as opposed to the shoulder pain itself.  

Physical examination revealed that the Veteran had 5/5 
strength in the upper extremities and intact sensation 
throughout in all dermatomes and intact reflexes.  He had 
equivocal grip strength, bilaterally.  The Veteran could take 
his chin and touch his chest.  He was also able to stare at 
the top of the ceiling, giving an extension range of 35 
degrees past neutral.  He did not have any tenderness with 
palpation in the cervical paraspinal area.  X-rays of the 
cervical spine were noted to show mild degenerative disc 
disease of the cervical spine as well as mild degenerative 
changes of the acromioclavicular joint of the left shoulder.  

X-rays taken of the cervical spine in September 2003 revealed 
anterior osteophytes over C4-5, C5-6, and C6-7.  There was 
multi-level disk narrowing, mostly at C4-5, C5-6, and C6-7.  
Of those findings, the most significant was at the C5-6 
level.  

In April 2004, the Veteran underwent a MRI which revealed 
advanced multilevel degenerative disc disease of the mid and 
lower cervical spine.  At the C2-3 level there was no disk 
herniation.  At the C3-4 level, there was degenerative disc 
disease with moderate right-sided osteophytes, posterior disc 
bulge, and slight neural foraminal narrowing.  At C4-5 there 
was degenerative disc disease with moderate posterior 
osteophytes and large bilateral lateral osteophytes causing 
bilateral neural foraminal narrowing.  At the C5-6 level 
there was degenerative disc disease with moderate posterior 
osteophytes and posterior disk bulge with right neural 
foraminal narrowing and mild spinal canal narrowing.  At C6-7 
there was degenerative disc disease with moderate bilateral 
lateral osteophytes and moderate posterior osteophytes and 
mild bilateral neuroforaminal narrowing.  At the C7-T1 level 
there was right-sided disc bulge and right sided osteophytes 
but no spinal stenosis.  

In an April 2004 follow-up, it was noted that the MRI had 
shown a lot of arthritis and multiple levels of nerve 
impingement that could explain his right arm numbness.  

In May 2004, the Veteran was seen with complaints of his neck 
being locked up, like there was a crook in it.  He noted that 
this was a chronic problem which flared up occasionally.

The Veteran was afforded a VA examination in October 2004.  
He stated that his cervical pain had progressed over the 
years.  The Veteran reported having occasional radiating pain 
to both shoulders.  It was originally in the right shoulder 
but it now affected both.  He stated that it was more 
tingling and numbness than pain.  The Veteran noted that when 
he lied supine he would have paraesthesia involving both 
shoulders and both extremities.  

He reported that when he woke up in the morning his pain was 
0/10.  The Veteran stated that the pain would come and go 
during the day and that if he did repetitive lifting above 
the shoulder level or if he turned abruptly or happened to 
look up for long periods of time he would experience some 
discomfort.  The discomfort level would escalate to 6/10 
during the day.  He did not have discomfort every day or with 
every activity.  

He noted that he would occasionally have severe pain that 
would last for approximately two weeks and would require 
taking Motrin.  The pain level would be 10/10 at this time 
and would incapacitate him from work.  In order to have 
relief he would have to rest, take Motrin, and seek medical 
attention.  The exacerbations would ease off after four days.  
The Veteran had missed 30 days per year of work because of 
this.  The days were usually missed in two week intervals.  
He attempted to moderate his activities in order to prevent 
him from having exacerbations.  The Veteran did not use a 
neck support or brace.  He underwent intermittent therapy as 
necessary.  

Physical examination revealed that the Veteran had tenderness 
on palpating his cervical spine and right trapezius area.  
His cervical range of motion revealed flexion from 0 degrees 
to 40 degrees, extension from 0 degrees to 30 degrees, right 
rotation from 0 degrees to 30 degrees, left rotation from 0 
degrees to 70 degrees, right lateral flexion from 0 degrees 
to 10 degrees, and left lateral flexion from 0 degrees to 40 
degrees.  Additionally, on left lateral flexion he complained 
of tightness and discomfort on the right side of his cervical 
spine with pain graded approximately 1-2/10.  He also had 
pain on right lateral flexion.

Repetitive range of motion testing did not result in any loss 
of motion described above nor in any increase.  Passive range 
of motion was primarily equal to active range of motion.  

Range of motion for the right shoulder revealed no deficits 
and was normal and equal to the left side.  There was no pain 
on examination of the right shoulder.  Both upper extremities 
were neurologically intact.  Reflexes were 2+ and symmetrical 
for the biceps and triceps.  There were no motor strength 
deficits appreciated.  Sensation was intact involving both 
upper extremities.  A diagnosis of degenerative disc disease 
involving multiple levels, worse between C5 and C6, with 
evidence of neural foraminal narrowing and central stenosis, 
was rendered.  

At the time of an October 2006 neurological consult, the 
Veteran reported having a history of intermittent right arm 
and hand numbness.  Symptoms were exacerbated by head/neck 
turning.  A previous MRI of the cervical spine was noted to 
have shown multi-level foraminal narrowing.  

Neurological examination revealed that the muscle bulk was 
normal with no atrophy.  Strength was full in all 
extremities.  Muscle tone was normal.  Deep tendon reflexes 
were 2 and 2+.  Sensory examination revealed no losses to 
light touch, pin, or vibration.  There was also no 
proprioception.  It was the examiner's impression that the 
Veteran had cervical radiculopathy and cervical spondylosis.  

At the time of an October 2006 outpatient visit, the Veteran 
reported having had neck pain and progressive tingling and 
numbness of the right hand.  Physical examination revealed 
that the right hand had no restriction of movements.  It did 
have a weaker grasp than the left hand but no muscle atrophy 
was seen.  Neurological examination revealed no focal, motor, 
or sensory deficits.  It was the examiner's assessment that 
the Veteran had cervical radiculopathy and spondylosis.  

X-rays taken of the cervical spine revealed no central 
stenosis but there was bilateral neural foraminal narrowing 
at every level starting at C3-4 and extending to C7-T1.  This 
was secondary to disc osteophyte complexes and mild 
uncovertebral hypertrophy.  

Neurological testing performed in January 2007 revealed a 
normal EMG of the right arm.  The examiner noted that the NCV 
portion of the examination showed mild neuropathic findings 
in the right ulnar nerve of uncertain clinical significance 
given the Veteran's clinical complaints.  

X-rays taken of the cervical spine in July 2007 revealed 
moderate degenerative osteoarthritis with narrowing of all 
intervertebral disc spaces from C2-T1.  This was associated 
with bilateral narrowing of multiple adjacent neural 
foramina.  There was some calcification in the ligamentum 
nuchae.  Degenerative change was also noted in the uncal 
joints.  

At the time of an August 2007 VA examination, the Veteran 
noted having worsening pain, numbness, and weakness, 
particularly with his hand grip.  He reported having loss of 
strength in his hands which had resulted in difficulty 
performing his job as an electronics technician.  He was not 
currently working.  

The Veteran was noted to have had a MRI of his neck performed 
in August 2006 which revealed diffuse disc osteophyte 
complexed with bilateral neuroforaminal narrowing, right side 
greater than left.  Similar findings were reported at C4-5 
and C5-6.  At C6-7 there was a disc bulge with bilateral 
neuroforaminal narrowing.  

The Veteran noted having constant neck pain at the level of 
8/10.  His pain was primarily right-sided radiating to the 
right shoulder and down into the right wrist.  There was 
numbness and tingling along the ulnar aspect of the right 
forearm extending into the 3rd, 4th, and 5th fingers.  The 
Veteran noted weakness in both hands but more pronounced on 
the right.  He believed the weakness started in 2006.  He 
became aware of it when he had difficulty holding pots and 
pans.  The Veteran denied any specific aggravating factors.  
He took Motrin on a daily basis.  He also took Flexeril daily 
and Tylenol 3 every two to three days.  He further used 
analgesic balm and heating pads.  

The Veteran had had to stop work as an electronic technician 
because he was unable to climb ladders and unable to use 
tools with his right hand with any consistency.  He also had 
difficulty doing yard work due to these symptoms.  

Physical examination of the neck revealed that there was 
tenderness to palpation from C4 to C6, with right 
paracervical tenderness extending to the right shoulder.  
Range of motion for flexion was 20/30 degrees limited by 
pain; extension 15/30 degrees limited by pain; lateral 
bending to the left 20/40 degrees and lateral bending to the 
right 15/40 degrees, both limited by pain; and rotation to 
30/55 degrees limited by pain.  The veteran had radiation of 
pain into the right arm when turning his head to the right.  
The neck exhibited weakened movement and incoordination on 
examination.  There was also worsening of pain without change 
in range of motion with repetition.  

As to neurological examination, the examiner indicated that 
he was unable to assess motor strength secondary to poor 
cooperation.  The Veteran was noted to have decreased 
sensation to light touch along the ulnar aspect of the 
forearm and fourth and fifth fingers on the right.  Deep 
tendon reflexes were 2+ at the bilateral biceps.  A diagnosis 
of cervical spondylosis with associated radiculopathy was 
rendered.  

In April 2008, the Board remanded this matter for further 
development, to include an additional VA examination.  

The Veteran was afforded the requested VA examination in 
September 2008.  The Veteran reported that he had numbness on 
the ulnar side of the right hand and forearm and weakness in 
the grip, with similar symptoms on the left side.  The 
Veteran indicated that his symptoms had become progressively 
worse since the onset.  He took Motrin as needed with fair 
response.  

The Veteran reported having decreased motion, weakness, 
stiffness, spasm and pain.  He did not have fatigue.  The 
pain was located on the right side of the cervical spine, 
with the onset in 1980.  The pain occurred on a daily basis 
and was sharp, severe, and constant.  There was radiation of 
pain into the right upper arm, which was described as sharp.  
There were no flare-ups of the spinal conditions.  The 
Veteran did not use any devices or aids to help with his 
walking.  He did not have any limitations with walking.  

Physical examination revealed a normal posture and a normal 
head position with symmetry in appearance.  There was no 
gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, 
scoliosis, reverse lordosis, cervical spine ankylosis, or 
thoracolumbar spine ankylosis.  

Examination of the cervical sacrospinalis revealed no spasms, 
atrophy, or guarding.  The Veteran did have pain with motion 
on the left and right with tenderness on the right but not 
the left.  There was no weakness on either side.  Physical 
examination of the thoracic sacrospinalis revealed no spasm, 
atrophy, guarding, pain with motion, tenderness, or weakness.  
There was no muscle spasm causing abnormal gait or spinal 
contour.  

Motor strength examination was 5/5 on the left and 4/5 on the 
right for elbow flexion.  Elbow extension, wrist flexion, 
wrist extension, finger flexors, finger abduction, thumb 
opposition, hip flexion, hip extension, knee extension, ankle 
dorsiflexion, ankle plantar flexion, and great toe extension 
were all 5/5 on the left and right.  

Sensory examination was 2/2 for light touch on the right and 
position sense on the right and left and 1/ 2 for light touch 
on the right.  Sensory loss was noted on the ulnar side of 
the hand and forearm.  Sensory examination of the lower 
extremities revealed normal findings with light touch and 
position sense.  Physical examination of the spine revealed 
normal findings for the biceps, triceps, brachioradilias, 
finger jerk, knee jerk, ankle jerk and plantar.  

Range of motion for the cervical spine revealed flexion from 
0 to 30 degrees, extension from 0 to 20 degrees, left lateral 
flexion from 0 to 30 degrees, right lateral flexion from 0 to 
20 degrees, left lateral rotation from 0 to 30 degrees and 
right lateral rotation from 0 to 20 degrees.  There was no 
objective evidence of pain.  There was no additional loss of 
motion with repetitive movements.  There was also no positive 
Lasegue sign or vertebral fracture present. 

X-rays of the cervical spine revealed moderate degenerative 
osteoarthritis with narrowing of all intervertebral disc 
spaces from C2 to T1.  This was associated with bilateral 
narrowing of multiple adjacent neural foramina.  There was 
some calcification in the ligamentum nuchae.  Degenerative 
change was also noted in the uncal joints.  It was the x-ray 
examiner's impression that the Veteran had cervical 
spondylosis.  

The examiner rendered a diagnosis of chronic neck pain due to 
cervical spondylosis.  He noted that the Veteran had retired 
in June 1987 as a result of being eligible due to age or work 
duration.  He stated that the Veteran's neck condition had 
moderate impact on chores, shopping, exercise, recreation, 
and traveling.  It had no impact on feeding, bathing, 
dressing, toileting, or grooming.  The neck condition 
prevented sports participation.  

Based upon the above, the criteria for a 20 percent 
disability evaluation under DC 5290 or under the new rating 
criteria which came into effect on September 26, 2003, would 
be warranted throughout the entire appeal period.  

An evaluation in excess of 20 percent under DC 5290 would not 
be warranted as severe limitation of motion has not been 
demonstrated at any time.  The veteran has been shown to have 
well over half of normal forward flexion and backward 
extension.  See 38 C.F.R. § 4.70, Plate V (setting forth the 
normal ranges of cervical spine motion).  Overall, his ranges 
of motion have been over half of normal, even with 
consideration of functional factors, and therefore do not 
approximate the severe level.

Repetitive motion has caused no additional loss of motion 
with no additional limitation of motion due to functional 
factors.  38 C.F.R. §§ 4.40, 4.45, 4.59.  Given the 
foregoing, the criteria for an increased evaluation requiring 
severe limitation of motion of the cervical spine have not 
been met under the old rating criteria.

As to Diagnostic Code 5293, the criteria for an evaluation in 
excess of 20 percent have not been met as there has been no 
evidence demonstrating incapacitating episodes as defined in 
the current or former rating criteria.  Moreover, as noted 
above, from a limitation of motion standpoint, the veteran 
has not been shown to have severe limitation of motion.

The Board notes that the parties in their Joint Motion for 
Remand made reference to DC 5295 as a possible basis for the 
assignment of a 40 percent evaluation, citing the Veteran's 
stenosis-like symptoms to support the argument.  The Board 
notes that 5295 specifically addresses the issue of 
lumbosacral strain as opposed to cervical strain.  
Nevertheless, while the Veteran has been noted to have 
stenosis-like symptoms, the Board observes that there has 
been no demonstration of listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, or abnormal mobility on 
forced motion.  The September 2008 VA examiner specifically 
indicated that the Veteran had a normal spinal contour, with 
the head being held in normal alignment, with a normal 
posture.  As noted above, marked limitation of forward 
bending, akin to severe limitation, has also not been 
demonstrated.  Thus, the criteria for a 40 percent disability 
evaluation under DC 5295, the next higher evaluation, have 
not been met or closely approximated. 

With regard to the criteria in effect subsequent to September 
23, 2003, an evaluation in excess of 20 percent would not be 
warranted as the Veteran has not been shown to have forward 
flexion of the cervical spine to 15 degrees or less or 
favorable ankylosis of the entire cervical spine.  As noted 
above, at its most limited, cervical spine motion was to no 
less than 20 degrees.   

The competent medical evidence reflects consideration of the 
Veteran's complaints of pain, weakness, and fatigability by 
medical professionals.  The Veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness, and flare-ups, neither the actual range 
of motion nor the functional limitation warrants an 
evaluation in excess of 20 percent for limitation of motion 
of the cervical spine based upon limitation of motion.  
38 C.F.R. §§ 4.7, 4.21.

With regard to the neurological complement of the cervical 
spine disorder, the Board notes that at the time of an April 
25, 2003 outpatient visit, the Veteran had cervical pain with 
radiating numbness in his fingers.  During his September 2003 
VA examination, the veteran reported some abnormal feeling in 
his hands such as numbness and tingling, approximately two 
times per week.  At the time of an October 2004 VA 
examination, the veteran stated that when he lied supine he 
would have paraesthesia involving both shoulders and both 
extremities.  However, both upper extremities were 
neurologically intact and reflexes were 2+ and symmetrical 
for the biceps and triceps, with no motor strength deficits 
appreciated.  Sensation for both extremities was also noted 
to be intact. 

At an October 2006 neurological consult, the Veteran reported 
having a history of intermittent right arm and hand numbness, 
with symptoms exacerbated by head/neck turning.  Neurological 
examination revealed that the muscle bulk was normal with no 
atrophy and sensory examination revealed no losses to light 
touch, pin or vibration or proprioception.  Cervical 
radiculopathy was diagnosed at that time. 

The Veteran noted having numbness and weakness, particularly 
with his hand grip, at the time of his August 2007 VA 
examination.  He stated that there was numbness and tingling 
along the ulnar aspect of the right forearm extending into 
the 3rd, 4th, and 5th fingers.  Physical examination revealed 
decreased sensation to light touch along the ulnar aspect of 
the forearm and fourth and fifth fingers on the right.  A 
diagnosis of cervical spondylosis with associated 
radiculopathy was rendered.  

Finally, at the time of his September 2008 VA examination, 
the Veteran reported that he had numbness on the ulnar side 
of the right hand and forearm and weakness in the grip, with 
similar symptoms on the left side.  Motor strength 
examination was 5/5 on the left and 4/5 on the right for 
elbow flexion, with all other readings being 5/5 on the left 
and right.  Sensory loss was noted on the ulnar side of the 
hand and forearm.  Physical examination revealed normal 
findings for the biceps, triceps, brachioradilias, and finger 
jerk.

Based upon the above findings, slight neurological impairment 
resulting from radiculopathy to the right and left upper 
extremities has been demonstrated from April 25, 2003.  An 
evaluation in excess of 10 percent is not warranted for 
either upper extremity as the Veteran's impairment has not 
been described as moderate at any time and as the Veteran has 
not been shown to have griffin claw deformity, flexor 
contraction of the ring and little fingers, atrophy in the 
dorsal interspace and/or thenar and hypothenar eminences, 
loss of extension of ring and little fingers, the inability 
to spread his spread fingers (or reverse), lack of thumb 
adduction or weakened wrist flexion.  Hence, 10 percent 
disability evaluations, and no more, are warranted.  


Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomotology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomotology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran's cervical spine disorder with resultant upper 
extremity radiculopathy manifestations are limitation of 
motion, pain, and neurological impairment.  As discussed 
above, these manifestations are contemplated in the rating 
schedule.  Moreover, the VA examiners have not indicated that 
the disabilities caused marked interference with employment.  
The disabilities have also not required any recent periods of 
hospitalization.  No other exceptional factors have been 
reported.  The Veteran was noted to have retired as a result 
of either age or number of years eligible for retirement.

As such, the criteria for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

ORDER

A 20 percent disability evaluation for residuals, 
degenerative changes, cervical strain with radiation of pain 
to the right trapezius, based upon limitation of motion, and 
no more, throughout the course of the appeal, is granted.

A 10 percent disability evaluation for radiculopathy of the 
right upper extremity resulting from cervical strain from 
April 25, 2003, is granted.



A 10 percent disability evaluation for radiculopathy of the 
left upper extremity resulting from cervical strain from 
April 25, 2003, is granted.




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


